Courven Terrel
                                                                           ThomasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 16, 2015
                                       No. 04-14-00756-CR
                                    THE STATE OF TEXAS,
                                          Appellant
                                                 v.
                                    Courven Terrel THOMAS,
                                            Appellee
                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-14-0533
                           Honorable Frank Follis, Judge Presiding

                                          ORDER
        After the trial court denied appellant’s motion to suppress, appellant timely filed a written
request for findings of fact and conclusions of law. The Court of Criminal Appeals held in State
v. Cullen that “upon request of the losing party on a motion to suppress evidence, the trial court
shall state its essential findings.” 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). “By ‘essential
findings’ we mean that the trial court must make findings of fact and conclusions of law
adequate to provide an appellate court with a basis upon which to review the trial court’s
application of the law to the facts.” Id. No findings of fact or conclusions of law relative to
appellant’s motion to suppress appear in the clerk’s record or the reporter’s record. See id.
(holding findings and conclusions need to be recorded in some way, whether written out and
filed by the trial court, or stated on the record at the hearing).

        Accordingly, we order this matter abated and remanded to the trial court for preparation
of findings of fact and conclusions of law in accordance with Cullen. See Oages v. State, 210
S.W.3d 643, 644 (Tex. Crim. App. 2006) (where State timely requested findings of fact and
conclusions of law but trial court failed to prepare them, court sua sponte vacated court of
appeals judgment and remanded matter to court of appeals for further proceedings consistent
with Cullen). We order the trial court to make the findings of fact and conclusions of law and
record them either in writing or orally at a hearing in open court with all counsel present. The
trial court shall make its findings and conclusions on or before February 17, 2015. If the trial
court makes written findings of fact and conclusions of law, it shall deliver them to the trial court
clerk, and if so delivered, we order the trial court clerk to prepare a supplemental clerk’s record
containing the trial court’s written findings and conclusions and file it in this court on or before
fifteen days from the date the trial court completes its findings and conclusions. If the trial
court decides to hold a hearing and make its findings of fact and conclusions of law on the record
in open court, the court reporter is ordered to record them and to file a reporter’s record of the
hearing in this court on or before fifteen days from the date of the hearing. After the findings
of fact and conclusions of law are filed in this court, we will reinstate the matter and set a due
date for appellant’s brief.
         We further order the clerk of this court to serve a copy of this order upon the trial court,
the trial court clerk, the court reporter, and all counsel.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court